Citation Nr: 1706323	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-17 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1986 to November 1992 and is the recipient of the Combat Medical Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which increased the Veteran's service-connected PTSD to 50 percent disabling, effective July 15, 2010, the date of the Veteran's claim for an increased rating.   However, as the Veteran has not been granted the maximum benefit allowed and he has indicated that he wishes to continue his appeal, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue, as the Veteran indicated that he stopped working in 2005, and has described occupational impairment from his service-connected PTSD.  See, e.g., Veteran's July 2010 statement (contending that he cannot maintain a job because of his PTSD symptoms); and June 2012 VA Form 9 (contending that he is extremely limited in employment options, if any).  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of entitlement to service connection for erectile dysfunction as secondary to the Veteran's service-connected PTSD has been raised by the record in a December 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to service connection for sleep apnea, to include as secondary to PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  For the entire appeal period, the preponderance of the evidence shows that the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity. 

2.  The Veteran does not meet the schedular criteria for a TDIU.

3.  The Veteran's service-connected disabilities are not shown by the competent evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  



Duty to Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service private and VA treatment records, and lay statements have been associated with the record.  

During the appeal period, the Veteran was afforded mental health examinations in September 2010 and May 2016.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims for an increased rating in excess of 50 percent for his PTSD and TDIU, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable.  
Factual Background

Historically, a February 2008 rating decision granted service connection for PTSD and assigned a 30 percent rating, effective March 16, 2007, the date the Veteran filed his claim.  The Veteran did not appeal this decision.  Subsequently, in July 2010, the Veteran filed a claim seeking an increased evaluation for PTSD.  An October 2011 rating decision granted an increase to a 50 percent rating, effective July 15, 2010, and the Veteran appealed this decision in his November 2011 Notice of Disagreement (NOD).   

The Veteran seeks an evaluation in excess of 50 percent for his service-connected PTSD.  He contends that his symptomatology is more severe than reflected by the criteria associated with his current assigned disability rating. 

Reviewing the relevant evidence of record, in a VA treatment record dated in December 2009, the Veteran denied feelings of depression and anxiety.  It was noted that the Veteran appeared well nourished and in no acute distress.  The Veteran denied suicidal and homicidal ideation.  When reporting his sleep-related problems, the Veteran indicated that he had a girlfriend.  The Veteran denied feeling hopeless about the present or future.  The Veteran denied having thoughts about taking his life, but reported a suicide attempt in 2004 when he drove his car at high speed and did not care about the outcome.  The Veteran scored positive on his screen for depression.  The Veteran indicated that he had little interest or pleasure in doing things nearly every day.  He reported feeling down, depressed or hopeless for several days.  The Veteran also scored positive on his screen for PTSD.  He denied having any nightmares or thinking about things when he did not want to.  The Veteran reported that he tried hard not to think about things and went out of his way to avoid situations that reminded him of things.  The Veteran reported he was constantly on guard, watchful, or easily startled.  He also indicated that he felt numb or detached from others, activities, or his surroundings.  The physician noted a depression referral and a combat-related PTSD referral to mental health. 

As the result of the referrals, the Veteran was seen in January 2010 for a PTSD consultation and psychological testing.  He completed a PTSD checklist, military version, and scored a 67.  It was noted that a score of 50 is considered to be PTSD positive for a military population.  The Veteran presented with complaints of feeling depressed, detaching himself from others, increased isolation, feeling lethargic, lack of energy, adjustment problems, and sleeplessness.  The Veteran reported no suicide attempts and no history or current use of alcohol or illicit drugs.  The Veteran reported having one under aged child and being satisfied with his current relationship with that child.  The Veteran reported having no leisure activities and living an isolated lifestyle.  The Veteran reported being unemployed and having financial problems, but having enough funds to cover daily living expenses.  The Veteran was appropriately groomed and his attitude was cooperative and attentive.  The Veteran's mood was depressed and his affect was flat.  The Veteran denied any suicidal or homicidal ideation. 

The physician indicated that the Veteran requested enrollment in a PTSD program.  Psychologically, the Veteran had been exposed to several traumatic events that had resulted in intrusive thoughts, re-experiencing of the events (nightmares), avoidance, and hyperarousal symptoms.  The Veteran also had sleep disturbances, irritability, anger, difficulty concentrating, hyperviligence, and exaggerated startle response.  The physician noted the Veteran was isolative and withdrawn and his PTSD symptomatology had severely limited his social interactions with others.  He also noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in occupational areas.  The examiner concluded that the prognosis was favorable depending on the Veteran's participation in the PTSD program and his motivation to engage in treatment.  The examiner noted that the Veteran's current risk potential for suicidal behavior was moderate risk and assigned him a GAF of 45. 

Between August 2010 and October 2010 the Veteran attended group therapy sessions for his PTSD.  The Veteran was consistently noted as orientated in all spheres with no abnormalities noted in speech, behavior, or thought processes. 

On VA examination in September 2010, the Veteran reported that he was currently living with his girlfriend and 17 year-old son.  It was noted that he has another child, who was deceased.  He had previously been married.  He indicated that he had difficulty with falling and remaining asleep each night and that he never slept a full night.  The Veteran also indicated that he suffered from specific and nonspecific nightmares at least once monthly.  The Veteran reported that he was quick to become irritable, anxious, angry, and withdrawn.  The Veteran noted that he tried to curb his temper and had not been involved in a physical fight for the past 10 years.  The Veteran admitted to having abused alcohol and drugs in his past, but had been clean and sober since he went to prison in April 2007.  The Veteran reported avoiding media information concerning the wars, as he did not want to be reminded of anything and wanted "to forget it all."  The Veteran also reported becoming increasingly socially avoidant and indicated that he did not maintain contact with former friends.  The Veteran indicated that he was watchful, weary, and suspicious of people around him when he had to be in public and was easily startled by loud noises, sudden movements, or certain smells.  He was hyperviligent in all settings.  The Veteran also indicated that he was often sad and anxious. 

The Veteran appeared as a well-developed, well-nourished male who was open and forthcoming.  The Veteran was polite and cooperative during the examination, with speech and thought processes that were goal oriented.  He was oriented in all spheres with good memory function.  The Veteran's mood and affect were depressed and anxious.  The Veteran was able to perform all activities of daily living and capable of performing daily hygiene.  The Veteran was also capable of managing his benefit payments in his own best interest.  The Veteran denied being suicidal, homicidal, psychotic, manic, hypomanic, obsessive or compulsive.  The Veteran indicated that since his release from prison, he had been attending weekly group therapy meetings for his PTSD and was waiting to see a psychiatrist to resume psychotropic medications. 

The examiner diagnosed the Veteran with PTSD and assigned a GAF of 54.  The examiner noted that the Veteran was often anxious, irritable, angry, and depressed as part of this disorder and clarified that the Veteran did not suffer from a freestanding diagnosis of any of these entities.  The examiner also indicated that the Veteran suffered from the psychiatric diagnoses of Alcohol Abuse and Cocaine Abuse, both in sustained full remission.  He noted that the Cocaine Abuse was not a direct result of the Veteran's PTSD, but that the Alcohol Abuse was. 
The examiner noted that the Veteran was attending college on a full time basis.  He also noted that the Veteran had not worked in the past several years.  The Veteran had been fired from his last job in 2005 for poor job performance, irritability, anger, and poor attendance.  The Veteran was not currently seeking work.  The examiner was of the opinion that the Veteran would be capable of performing some work from a mental health point of view.  While the examiner noted that the Veteran was quick to become irritable, anxious, angry, and withdrawn, he opined that the Veteran would be able to perform repetitive work in a structured setting and worked best by himself.  The examiner found that the Veteran persistently avoided stimuli associated with his experienced traumatic events, including restricted range of affect, efforts to avoid certain activities, feelings of detachment from others, and markedly diminished participation in external activities.  The examiner also found that the Veteran experienced persistent symptoms of increased arousal manifested by difficulty falling and remaining asleep, irritability, outbursts of anger, intermittent difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted that these disturbances had caused significant impairment on the Veteran's social and occupational functioning. 

Subsequent to the VA examination, in September 2010, the Veteran was admitted to the emergency room (ER) for a panic attack.  The Veteran reported the room spinning, anxiety, palpitations, and that "the room went dark."  He reported that it lasted approximately 15 minutes.  The Veteran stated that his neighbor's mother died the day before and seeing her in a casket prompted thoughts of his own mother who had recently passed away.  The Veteran reported having insomnia and anxiety since then.  The Veteran denied suicidal or homicidal ideations.  He was prescribed 50mg of Trazodone.

In an October 2010 VA treatment record, the Veteran reported being stressed out, fatigue, and lack of motivation.  He further reported that some days he felt down and depressed, he was not getting enough sleep, and he had poor appetite.  The Veteran reported recently having a panic attack.  He reported feeling tired, drained, anxious, and feeling like dying after attending the funeral of a neighbor who died of cancer.  The funeral reminded him of his mother who had passed.  The Veteran stated he wanted to remain by himself.  He reported currently going to school and trying to get his life back after his release from prison in November 2009.  The Veteran denied suicidal and homicidal ideations.  The Veteran reported being satisfied with his relationship with his girlfriend and son.  The physician noted that the Veteran appeared well groomed and was cooperative, attentive, and interested.  His mood was euthymic and his affect restricted.  The physician found his thought flow spontaneous, normal, linear, and logical.  The physician assigned the Veteran a GAF of 60.

In a February 2011 VA treatment record, the Veteran reported that he had been out of his medicine for several months since his last clinic visit in October 2010.  The Veteran reported low motivation, poor energy levels, irritability, feeling empty, insomnia, body aches, and stomach aches.  He was ambivalent about flashbacks, anxiousness, or panic attack symptoms.  The Veteran was diagnosed with major depressive disorder, recurrent, moderate, and mild relationship stress.  In a March 2011 VA treatment record, the Veteran reported that he was doing fine.  He reported no side effects after starting his Wellbutrin.  The Veteran endorsed mood improvement, feeling more active, and motivated for his daily activities and social functioning.  He reported sleeping and eating decently.  The Veteran had no complaint of paranoia and anxious or suicidal thought.  The physician noted that the Veteran was appropriately groomed with appropriate affect.  His attitude was cooperative, attentive, interested, and frank.  The Veteran's mood was euthymic and his thought flow was spontaneous and goal-directed.  The physician assigned the Veteran a GAF of 60.

In a June 2011 VA treatment record, the Veteran complained of poor sleep for the past several months, barely sleeping more than three hours each night.  The Veteran also complained of social withdrawal, irritability, hypervligence, and nightmares.  The Veteran reported feeling depressed and worrying about everything.  The physician noted there was no panic attack, delusion, or hallucination.  The Veteran denied any suicidal or homicidal ideation.  The physician noted that the Veteran was appropriately dressed with an attitude that was cooperative, attentive, interested, and frank.  The physician further noted that the Veteran's mood was anxious and his affect was appropriate.  The physician assigned the Veteran a GAF of 60.
In an August 2011 VA treatment record, the Veteran reported that his main complaint was insomnia and that his mood had been okay.  The Veteran indicated that his appetite was normal and his energy was fair.  He reported having nightmares here and there.  The Veteran denied any suicidal or homicidal ideations and was assigned a GAF of 60.  In a September 2011 VA treatment record, the Veteran reported continued problems with insomnia.  He reported that he could not rest or relax at night and would get up and walk/guard the perimeter at night. 

In an October 2011 VA treatment record, the physician noted the Veteran was on time for the session, dressed appropriately, and alert and oriented.   The Veteran reported days where he felt okay and days where he felt like staying in bed all day.  He denied any suicidal or homicidal ideations and reported several factors that kept him going, such as his children.  The Veteran reported that he continued to have intrusive recollections of traumatic events, hyperarousal, and avoidance of trauma reminders.  The physician assigned the Veteran a GAF of 70.

In a November 2011 VA treatment record, the Veteran reported that his mood had been okay.  He spoke about his upcoming holiday plans.  The Veteran denied any mood extremes of anger, irritability, and elevation.  The Veteran denied any suicidal or homicidal ideations and auditory or visual hallucinations.  The Veteran reported he had been compliant with his medication and had been tolerating them well.  He stated Remeron helped him sleep better.  The Veteran had been attending outpatient therapy and was hopeful it would help him deal with his emotions better.  The physician noted that the Veteran was appropriately groomed with a euthymic mood and appropriate affect.  The physician assigned the Veteran a GAF of 60.

In his statement dated in December 2011, the Veteran stated that his PTSD had caused him to experience severe chronic sleep impairment, short and long term memory loss, family relations, suspicion and resulting isolation, erectile dysfunction, loss of emotion or passion, severe depression, inability to establish and maintain effective relationships, migraine headaches, and afibulation due to lack of sleep.  He noted that he suffered from nonexistent emotion and disconnection from feeling or knowing how to love.  He indicated that he had panic attacks.  The Veteran stated that he hated himself and that PTSD had ruined his life.  The Veteran stated that he felt as if a part of him was dying every day.  

In the Veteran's appeal on VA Form 9 dated in June 2012, the Veteran's representative provided reasons why the Veteran's PTSD was more than 50 percent disabling.  He asserted that while the examiner from the September 2010 VA examination stated that the Veteran would be capable of performing some work, the representative believed the examiner was making it clear that the Veteran was extremely limited in his employment options, if any, due to the severity of his PTSD.  The representative also asserted that the Veteran reported, but the examiner failed to document, experiencing severe chronic sleep impairment, short and long term memory loss, and compulsively securing all doors and ensuring the safety of his residence.  The representative pointed to the Veteran's September 2010 ER visit for a panic attack and indicated that the Veteran was seen again in October 2010 and February 2011 (treatment records indicate that the Veteran's October 2010 and February 2011 visits were follow-up visits and not separate admittances to the ER for panic attacks).   

The representative asserted that the VA examination showed the Veteran was deficient in mood, thinking, and judgment; deficient in work due to impaired impulse control shown by unprovoked periods of extreme anger; had severe difficulty in adapting to stressful situations as noted by the VA examiner; was often anxious, irritable, angry and depressed as noted by the VA examiner; was unable to establish and maintain effective relationships as shown by his conflicts with co-workers and supervisors and his suspiciousness of people; and had obsessional rituals of checking the security of his home and the perimeter surrounding his house.  The representative further argued that the VA examination used to evaluate the Veteran was almost two years old at this time. 

In an August 2015 VA treatment note, the Veteran appeared well groomed with a bright affect.  The Veteran reported living alone and staying busy with cutting the grass and school work.  The Veteran indicated that he liked the small classes at his university and that he was taking business administration courses.  The Veteran reported that he did not want to be around a lot of other people, as he was more of a "home body."  In a September 2015 VA treatment record, the Veteran reported that he kept busy with fishing, schoolwork, yardwork, and watching television.  He also reported sleeping fine with a muscle relaxer.  The Veteran scored zero on a depression screen, answering "not at all" to having little interest or pleasure in doing things and to feeling down, depressed, or hopeless.   

On VA examination in May 2016, the examiner diagnosed the Veteran with PTSD and observed his previous diagnoses of Alcohol Use Disorder and Stimulant Use Disorder.  The examiner indicated that although the Veteran had more than one mental disorder diagnosed, it was clear that all the Veteran's current symptoms were due to his PTSD, as his other disorders were in remission.  

The Veteran reported multiple ER visits when he had felt angry, anxious, or overwhelmed, the last of which he thought was in 2012.  He also reported episodes of violence, but noted that he had not exhibited physically violent behavior in the last five years.  The Veteran indicated that he had issues with irritability and anxiety and was always on alert, getting up at night to check noises he heard.  The Veteran indicated that he felt panicky during thunderstorms and stressful situations, but denied spontaneous panic attacks.  He denied having nightmares anymore but noted that he had recurrent recollections during the day.  The Veteran stated he had no major interests other than fishing and noted difficulty with concentration. 

The Veteran stated that both his mother and father have passed away.  In fact, he lost his mother, father, best friend and then his son between 1998 and 2007.  The Veteran reported having two brothers and two sisters, but that he did not have much contact with them.  He was aware that he had trouble trusting people and pushed them away.  He had been married twice and had been separated from his second wife for the past 10 years.  The Veteran reported having another son that lived in Ohio, whom he spoke with on a monthly basis.  The Veteran noted that he went back to school and earned a bachelor's degree in business.  He described taking as many online classes as he could and standing in the back of the room if he had to attend class.  He added that he received an accommodation to work alone when he attended class.  The Veteran reported that he had just started a job in May 2016 as a support assistant in an ER.  The Veteran reported that he worked his last job from 1998 to 2005 and had a great deal of conflict with management and coworkers.  He stated was fired in 2005 for testing positive for drugs on a urine screen.  He reported having trouble in the past due to anger issues and was anxious on his current job because he did not want to mess up. 

The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner indicated that the Veteran exhibited depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner determined that these PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

The Veteran came appropriately dressed and groomed for his examination.  He was pleasant and cooperative with the examiner and office staff.  The Veteran was noticeably anxious and hypervigilant and he described his mood as anxious.  His affect was restricted and his speech was normal in tone, rate, and content.  His thoughts appeared organized and logical.  There was no evidence of psychosis and he denied any suicidal or homicidal ideation.  The examiner noted that the Veteran was capable of managing his financial affairs. 

Analysis 

Upon careful review of the evidence of record, the Board finds that the objective medical evidence and the Veteran's statements regarding his symptomatology more nearly approximate symptoms associated with a 50 percent rating.  Similarly, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for the timeframe on appeal.  Neither the lay nor the medical evidence of record more nearly approximated the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered VA treatment records, including the September 2010 and May 2016 VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment.  As contemplated by a 50 percent rating, the Veteran's symptoms reflect occupational and social impairment with reduced reliability and productivity.  During the appeal period, the Veteran's commonly reported psychiatric symptoms consisted of depressed mood, anxiety, panic attacks that occur weekly or less, chronic sleep impairment, flattened or constricted affect, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social relationships.  The Board notes that the September 2010 VA examiner found that the Veteran's PTSD caused significant impairment in the Veteran's social and occupational functioning but that the Veteran was capable of performing some work, specifically repetitive work in a structured setting, working best by himself.  The Board further notes that the May 2016 VA examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation consistent with a 30 percent evaluation.  

As explained below, the evidence does not support a 70 percent evaluation for the time period on appeal.  The Board does not find occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant a 70 percent evaluation.  Although not dispositive, the evidence of record reflects that during the timeframe on appeal, the Veteran never suffered from suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and/or the inability to establish and maintain effective relationships.  

While it is documented that the Veteran has struggled with social interactions, and has admitted to isolating himself from others, there is no indication that the severity of his PTSD has led to an inability to establish and maintain relationships, as contemplated for in the criteria for a 70 percent evaluation.  While the Veteran's social relationships have no doubt been impaired by his symptoms of PTSD, the criteria of a 70 percent evaluation describe an "inability" to establish and maintain effective relationships.  The evidence suggests that while the Veteran has difficulty establishing and maintaining relationships, there is no evidence he has an inability to do so.  As the record reflects, he has established and maintained some relationships during this timeframe.  In a December 2009 VA treatment record, the Veteran reported having a girlfriend.  Almost a year later, in a September 2010 VA treatment record, the Veteran reported living with his girlfriend and 17 year-old son.  The Veteran reported being satisfied with the relationships he had with his girlfriend and his son.  See October 2010 VA treatment record.  In May 2016, the Veteran reported talking to his son, who no longer lived at home and resided in another state, on a monthly basis.  See May 2016 VA examination. 

Moreover, the Board notes that the Veteran reported obsessive/ritualistic behavior during this timeframe.  For example, in a September 2011 VA treatment record, the Veteran reported not being able to sleep and walking/guarding the perimeter at night.  Also, in the Veteran's June 2012 VA Form 9, the Veteran's representative indicated that the Veteran compulsively secured all doors and ensured the safety of his residence.  Nevertheless, the record does not reflect that this behavior interfered with the Veteran's routine activities.  Therefore, there is no indication that the Veteran's obsessive/ritualistic behavior during this timeframe rose to the severity, frequency, or duration consistent with a severe deficiency as to the Veteran's occupational or social capability supporting a 70 percent evaluation. 

In terms of the Veteran's mood, during this time period, the Veteran reported symptoms of depression and anxiety.  Nonetheless, a 50 percent evaluation accounts for such effects as displayed by the Veteran during this time period. Moreover, throughout the entire timeframe on appeal, the Veteran exhibited fair or good insight and judgment, and his thought processes were linear, logical and goal-directed.  

With respect to suicidal or homicidal ideation, a review of the medical evidence of record reveals that the Veteran has consistently denied suicidal or homicidal ideation.  In a December 2009 VA treatment record, the Veteran described one suicide attempt in 2004 where he drove his car at high speed without concern for his life.  With the exception of this report, which was prior to the current appellate period, the Veteran has consistently denied any suicide attempts during the timeframe on appeal.  Moreover, although the Veteran reported experiencing occasional panic attacks, the Veteran's anxiety symptomatology did not rise to the level of near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively during this timeframe.  The Veteran had been consistently reported to be appropriately groomed and able to function independently.  Additionally, the Veteran consistently denied delusions and hallucinations during this timeframe.  

Finally, with respect to the Veteran's impulse control and ability to adapt to stressful circumstances, the Board acknowledges that the September 2010 VA examiner noted that the Veteran experienced persistent symptoms of increased arousal manifested by difficulty falling and remaining asleep, irritability, outbursts of anger, intermittent difficulty concentrating, hypervigilance, and exaggerated startle response, which had caused significant impairment on the Veteran's social and occupational functioning.  However, while the examiner noted that the Veteran was quick to become irritable, anxious, angry, and withdrawn, he opined that the Veteran would be able to perform repetitive work in a structured setting and would work best by himself.  The Board also acknowledges that the May 2016 examiner indicated that the Veteran exhibited difficulty in adapting to stressful circumstances, including work or a work-like setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner determined that these symptoms, along with several others, caused clinically significant distress or impairment in social, occupational, or other important areas of functioning. Nonetheless, the examiner found that overall, the Veteran's PTSD symptomatology caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Moreover, the Veteran denied any physically violent behavior in the past five years.

In light of the foregoing, the Board finds that the 50 percent evaluation for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire appeal period.  While the Board finds that the Veteran's social and occupational impairment is more in line with a 50 percent evaluation, the evidence of record does not support an evaluation in excess of 50 percent. 

Furthermore, the Board notes the GAF scores taken during this period.  While not dispositive of the Veteran's condition, they do provide insight into the severity of his PTSD during this period.  As previously noted, GAF scores between 61 and 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; scores from 51 to 60 are defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); and scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting).  Here, the Veteran's GAF scores were almost exclusively in the "mild" to "moderate" range (January 2010: 45, September 2010: 54, October 2010: 60, February 2011: 60, June 2011: 60, August 2011: 60, October 2011: 70, November 2011: 60).  When the GAF scores are viewed in light of the other evidence of record, specifically the VA examinations and treatment records during this time period, the Board finds that the overall disability picture as manifested by social and occupational impairment resulting from the Veteran's PTSD during the period on appeal more closely approximates a 50 percent rating. 

Thus, the Board finds that for the timeframe of the appeal period, the Veteran does not have occupational and social impairment, with deficiencies in most areas.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 50 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 50 percent schedular rating now assigned.  To the extent that the Veteran has any of the criteria for a 70 percent rating or higher, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 50 percent rating.  In this regard, the Veteran's disability picture is more in line with the symptoms associated with a 50 percent rating. 

In summary, the Board finds that the 50 percent disability rating assigned for the timeframe of the appeal period, contemplates the frequency, severity, and duration of his PTSD symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record, rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a). Accordingly, his symptoms for the timeframe of the appeal period did not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation, as discussed above.

      Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experienced.  Specifically, the Veteran primarily reported symptoms such as depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, but these symptoms appeared to have only a moderate impact on his social and occupational functioning.  Thus, the Veteran's schedular rating was adequate to fully compensate him for the disability on appeal.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Moreover, the Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, the Board notes that the inferred issue of entitlement to TDIU will be discussed in more detail below.  As such, that issue is not for consideration here.

III.  TDIU

Historically, a July 2012 rating decision denied TDIU because the Veteran did not meet the rating requirements nor did the evidence demonstrate that he had been unable to secure or follow substantially gainful occupation solely due to his service-connected conditions.  The Veteran filed a timely NOD and in an April 2014 Statement of the Case, TDIU was again denied. The RO cited to the Veteran's September 2010 VA examination which indicated that he was attending college full time and would be capable of performing some work from a mental health point of view.  The Veteran's representative filed an untimely VA Form 9 appeal and the denial for TDIU became final. 

The Veteran has claimed that he is unable to work due to his service-connected PTSD.  After a review of the evidence of record, the Board finds that entitlement to TDIU is not warranted. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

In this case, the Veteran is service-connected for PTSD, rated as 50 percent disabling, and hernia repair residuals, rated as noncompensable.  Therefore, he does not meet the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

Rating boards should submit to the Director, Compensation and Pension Services, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

Here, the Board has considered whether extraschedular evaluation is warranted at any time during the appeal, and finds that it is not.  In this case, the Veteran has indicated that his service-connected PTSD renders him unable to work.  However, having reviewed the record, the Board finds that the Veteran is not unemployable by reason of his service-connected PTSD and therefore referral to the Director, Compensation and Pension Services, for extraschedular consideration is not warranted.  

In an April 2010 VA treatment record, the Veteran reported being in financial distress because his PTSD symptoms interfered with his ability to work consistently. 

In the Veteran's July 2010 statement, the Veteran reported that constant mood swings, severe depression, frequent rages, and being angry all the time had caused him to lose his job recently.  He stated that he could not maintain employment even though he had tried.  The Veteran requested individual unemplyability due to his PTSD.

On VA examination in September 2010, the Veteran reported that he last worked in 2005 and was fired from his job for poor performance, irritability, anger, and poor attendance.  He indicated that he was financially supported at the time by his VA disability benefits for PTSD.  On examination, the examiner diagnosed the Veteran with PTSD, Alcohol Abuse in remission, and Cocaine Abuse in remission.  He added that the Cocaine Abuse was not a direct result of the Veteran's PTSD, but the Alcohol Abuse was.  The examiner noted a lengthy history of substance abuse, irritability, arguing and behavioral disturbances.  He noted that the Veteran had not worked in several years and was quick to become irritable, anxious, angry, and withdrawn.  He noted that the Veteran had had repeated conflicts with superiors and coworkers.  The examiner indicated that the Veteran's PTSD symptoms had caused significant impairment in the Veteran's social and occupational functioning.  However, the examiner opined that the Veteran was capable of performing some work from a mental health point of view and would be able to perform repetitive work in a structured setting, working best by himself.  He indicated that the Veteran was able to comprehend and complete simple and complex commands.  The examiner noted that the Veteran was attending school full time.

In a September 2010 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's previous employer indicated that the Veteran had worked with them for seven years performing production work.  The employer confirmed the Veteran had been fired in September 2005 for lost time and inability to perform duties. 

In an October 2011 VA treatment record, the Veteran reported feeling depressed since around 2005.  He reported that his mother passed away and his son was killed within months of each other in 2005.  He noted that he had been working rotating shifts at that time and was having difficulty sleeping and trouble keeping up with the work.  He reported that he was soon let go and had been struggling to find regular work since then. 

In a June 2012 VA Form 9, the Veteran's representative pointed to the September 2010 VA examiner's opinion regarding the Veteran's ability to work and asserted that the Veteran was essentially extremely limited in his employment options, if any, due to his PTSD symptoms.  The representative argued that the Veteran was deficient in mood, thinking, judgment, and work due to his impaired impulse control and severe difficulty in adapting to stressful situations.  The representative asserted that the Veteran was entitled to individual unemployability because of the severity of his PTSD symptoms. 

On VA examination in May 2016, the Veteran reported that he worked his last job from 1998 to 2005 and had a great deal of conflict with management and coworkers.  He stated was fired in 2005 for testing positive for drugs on a urine screen.  The Veteran stated that in 2006, he was charged with cocaine possession and sentenced to two years in prison.  The Veteran reported that after prison, he went through vocational rehabilitation and then enrolled in school and earned a business degree.  The Veteran noted that he took as many online classes as he could and would get an accommodation to work alone if he has to attend class.  He would also stand in the back of the classroom.  The Veteran reported that he had just started a job as a medical support assistant, inputting patient information.  He reported having trouble with anger issues in the past and was very anxious on the job because he did not want to mess up.

The examiner indicated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  She noted that all of the Veteran's impairments were due to his PTSD and not his alcohol use disorder or stimulant use disorder, as they were in remission. 

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected PTSD precludes him from obtaining or engaging in substantially gainful employment.  The statements of the Veteran as to his employability as a result of his service-connected PTSD have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed.  However, they are outweighed by the other evidence of record, specifically the findings of the September 2010 VA examiner and the May 2016 VA examiner.  

The September 2010 VA examiner noted that the Veteran had previous repeated conflicts with coworkers and superiors and was quick to become irritable, anxious, angry, and withdrawn.  However, the examiner also indicated that the Veteran was attending school full time and in his opinion, was capable of performing some type of work.  He noted that the Veteran would be able to perform repetitive work in a structured setting, and would work best by himself.  The May 2016 VA examiner noted that after prison, the Veteran went through vocational rehabilitation, went on to complete a business degree, and was employed at the time as a medical support assistant.  The examiner indicated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Board acknowledges the Veteran's PTSD-related symptoms to include, but are not limited to, irritability, anxiousness, difficulty concentrating, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work like setting.  However, the Board observes that the Veteran had a long history of full-time work from 1998 up until 2005, with vague references of work thereafter.  Further, after release from incarceration in 2009, the Veteran was able to complete vocational rehabilitation and enroll full-time in school, eventually earning a business degree. The Veteran reported staying busy with schoolwork and enjoying his small classes.  See August 2015 VA treatment record.  Finally, in his May 2016 examination, the Veteran reported that he had just started a job as a medical support assistant, inputting patient information. 

In closing, the Board does not doubt that the Veteran's service-connected PTSD has some impact on his employability.  However, the 50 percent schedular evaluation currently in effect recognizes moderate industrial impairment resulting from his disability.  For the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected PTSD is of such severity so as to preclude his participation in any form of substantially gainful employment.  For all of these reasons, the Board finds that referral for consideration under 38 C.F.R. § 4.16(b) for TDIU is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

Entitlement to an increased rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.


REMAND

The Veteran is seeking service connection for his sleep apnea, to include as secondary to his service-connected PTSD.  Specifically, the Veteran contends that his sleep apnea is exacerbated by his PTSD, or alternatively, that his PTSD has caused the Veteran to have chronic sleep problems which have been diagnosed as sleep apnea.  See Veteran's December 2011 Statement and June 2012 VA Form 9.  The Board concludes that an addendum to the May 2016 VA examination is necessary before a decision can be reached on this matter. 

In February 2012, the Veteran submitted medical literature, printed on a physician's letterhead, indicating that PTSD may exacerbate symptoms of sleep apnea.  The Board notes that there is no indication in the record that this physician has ever treated the Veteran or reviewed his claims file. 

On VA examination in May 2016, the examiner noted that the Veteran underwent a sleep study in September 2006 which resulted in a diagnosis for obstructive sleep apnea.  The examiner noted that the Veteran required the use of a continuous positive airway pressure (CPAP) machine.  The Veteran reported that the use of the CPAP machine did not help with his sleep apnea because the mask made him feel trapped and exacerbated his anxiety, giving him dreams of someone trying to kill him.  The Veteran described an experience in basic training where someone placed a pillow over his face because of his snoring.  The examiner found that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  The examiner explained that obstructive sleep apnea is secondary to obstruction of the velopharynx or oropharynx, resulting in periods of breathing cessation.  The examiner further explained that obstructive sleep apnea is not related to PTSD, which has no effect on the anatomy of the head and neck. 

The Board finds this opinion to be inadequate because although the examiner found that the Veteran's sleep apnea was not related to the Veteran's service-connected PTSD, the examiner did not specifically address whether the Veteran's sleep apnea could have been aggravated by his service-connected PTSD.  Further, the examiner failed to address literature provided by the Veteran suggesting a connection between PTSD and sleep apnea.  In light of the foregoing, the RO should obtain an addendum opinion, with adequate rationale, addressing whether the Veteran's sleep apnea has been aggravated by his service-connected PTSD.  The examiner must review the evidence of record and address the Veteran's February 2012 submission of medical literature associating sleep apnea with PTSD.  The examiner must address the Veteran's May 2016 contentions of difficulty using his CPAP machine because of feelings of being trapped, exacerbation of his anxiety, and his resulting bad dreams.

Prior to the above development, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his sleep apnea.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the VA examiner who conducted the May 2016 examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner to determine the nature and etiology of the Veteran's sleep apnea.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  The claims file, including a copy of this REMAND, must be made available to and be reviewed by the examiner.  The examiner should be asked to respond to the following:

      (a) Determine whether it is it at least as likely 
      as not (at least a 50 percent probability) that 
the Veteran's sleep apnea was aggravated by his service-connected PTSD.  If the examiner finds that the disability was aggravated by the service-connected PTSD, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

In rendering the requested opinion, the examiner should address the February 2012 medical literature submitted by the Veteran suggesting that sleep apnea may be exacerbated by PTSD.

The examiner should also address the Veteran's statements during his February 2016 VA examination that he has difficulty using his CPAP machine because the mask makes him feel trapped and exacerbates his anxiety (having dreams of someone trying to kill him).

3.  After completing the above development and any other action deemed necessary, adjudicate the Veteran's claim for entitlement to service connection for sleep apnea, to include as secondary to his service-connected PTSD.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


